            Case 1:19-cr-00603-KPF Document 70 Filed 02/03/21 Page 1 of 1
                                            U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       February 3, 2021

  BY ECF



                                                 MEMO ENDORSED
  The Honorable Katherine Polk Failla
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

             Re:       United States v. Munif Ahmed., 19 Cr. 603 (KPF)

  Dear Judge Failla:

          The Government respectfully submits this letter to request, with the defendant’s consent,
  that the Court exclude time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from
  February 8, 2021 (see Dkt. No. 56), until April 19, 2021, when the trial in this matter is scheduled
  to begin (see Dkt. No. 68), in order to permit the defendant adequately to prepare for trial.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                            by:_______________________________________
                                               Mollie Bracewell
                                               Robert B. Sobelman
                                               Assistant United States Attorneys
                                               (212) 637-2218/2616

  cc: Evans Prieston, Esq. (by ECF)

Application GRANTED. The Court hereby ORDERS that time is excluded
under the Speedy Trial Act between February 8, 2021, and April 19,
2021. The Court finds that the ends of justice served by excluding
such time outweigh the interests of the public and the defendant in a
speedy trial because it will permit defense counsel to continue to
prepare for trial.
                                     SO ORDERED.
Dated:       February 3, 2021
             New York, New York


                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
